IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                        NOS. WR-62,099-04 and WR-62,099-05



                     IN RE ROBERT LYNN PRUETT, Applicant



  ON COUNSEL’S MOTIONS FOR LEAVE TO APPEAR TO FILE MOTIONS
      FOR STAYS OF EXECUTION PENDING THE DISPOSITION OF
 APPLICATIONS FOR WRITS OF HABEAS CORPUS FILED ON APPLICANT
        PRUETT’S BEHALF FROM CAUSE NO. B-01-M015-PR-B
             IN THE 156 TH JUDICIAL DISTRICT COURT
                            BEE COUNTY

       Per curiam. N EWELL, J., filed a concurring statement in which A LCALA, J.,
joined. R ICHARDSON, J., not participating.

                                        ORDER

       We have before this Court two “Motion[s] for Leave to Appear” for David Dow to

appear on behalf of applicant Robert Pruett to file motions to stay Pruett’s execution in

conjunction with the filing of two separate subsequent applications for writs of habeas

corpus. Dow filed the first application in the convicting court on April 17, 2015, and he

has stated his intent to file the second application today. We grant Dow leave to appear
                                                               Dow Motion/Pruett writs - 2

before this Court with regard to both applications for writs of habeas corpus in the Pruett

case.

        Robert Lynn Pruett is scheduled for execution on April 28, 2015. Pursuant to

Miscellaneous Rule 11-003, pleadings filed on behalf of Pruett are due to be filed in this

Court no later than Monday, April 20, 2015. Any pleadings filed after that date shall be

accompanied by a good-cause statement as required by Rule 11-003.

        IT IS SO ORDERED THIS THE 20 th DAY OF APRIL, 2015.

Do Not Publish